Citation Nr: 1204859	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-19 364	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to February 18, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, from February 18, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to February 18, 2010.

4.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, from February 18, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran had active military service from August 1968 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  During the pendency of the appeal, a supplemental statement of the case rating decision, in January 2011, assigned a 20 percent staged initial rating, each, for peripheral neuropathy of the right and left lower extremities, effective from February 18, 2010.


FINDING OF FACT

In a statement dated in December 2011, the Board received notification from the appellant, prior to the promulgation of a decision in the appeal, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a statement dated in December 2011, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


